 


109 HR 3984 IH: Idling Reduction Tax Credit Act of 2005
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3984 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Ms. Granger introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit for the purchase of idling reduction systems for diesel-powered on-highway vehicles. 
 
 
1.Short titleThis Act may be cited as the Idling Reduction Tax Credit Act of 2005. 
2.Idling reduction tax credit 
(a)In GeneralSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45N.Idling reduction credit 
(a)General RuleFor purposes of section 38, the idling reduction tax credit determined under this section for the taxable year is an amount equal to 50 percent of the amount paid or incurred for each qualifying idling reduction device placed in service by the taxpayer during the taxable year. 
(b)LimitationThe maximum amount allowed as a credit under subsection (a) shall not exceed $3,500 per device. 
(c)DefinitionsFor purposes of subsection (a)— 
(1)Qualifying idling reduction deviceThe term qualifying idling reduction device means any device or system of devices that— 
(A)is installed on a heavy-duty diesel-powered on-highway vehicle, 
(B)is designed to provide to such vehicle those services (such as heat, air conditioning, or electricity) that would otherwise require the operation of the main drive engine while the vehicle is temporarily parked or remains stationary, 
(C)the original use of which commences with the taxpayer, 
(D)is acquired for use by the taxpayer and not for resale, and 
(E)is certified by the Secretary of Energy, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Transportation, to reduce long-duration idling of such vehicle at a motor vehicle rest stop or other location where such vehicles are temporarily parked or remain stationary. 
(2)Heavy-duty diesel-powered on-highway vehicleThe term heavy-duty diesel-powered on-highway vehicle means any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power and used upon the highways in the transportation of passengers or property, or any combination thereof determined by the Federal Highway Administration. 
(3)Long-duration idlingThe term long-duration idling means the operation of a main drive engine, for a period greater than 15 consecutive minutes, where the main drive engine is not engaged in gear. Such term does not apply to routine stoppages associated with traffic movement or congestion. 
(d)No Double BenefitFor purposes of this section— 
(1)Reduction in basisIf a credit is determined under this section with respect to any property by reason of expenditures described in subsection (a), the basis of such property shall be reduced by the amount of the credit so determined. 
(2)Other deductions and creditsNo deduction or credit shall be allowed under any other provision of this chapter with respect to the amount of the credit determined under this section. 
(e)Election not to Claim CreditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year.. 
(b)Credit to Be Part of General Business CreditSubsection (b) of section 38 of such Code (relating to general business credit) is amended by striking plus at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , plus , and by adding at the end the following new paragraph: 
 
(27)the idling reduction tax credit determined under section 45N(a).. 
(c)Conforming Amendments 
(1)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45M the following new item: 
 
 
Sec. 45N. Idling reduction credit. 
(2)Section 1016(a) of such Code is amended by striking and at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , and, and by adding at the end the following: 
 
(37)in the case of a facility with respect to which a credit was allowed under section 45N, to the extent provided in section 45N(d)(A).. 
(d)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
3.Determination of certification standards by Secretary of Energy for certifying idling reduction devicesNot later than 6 months after the date of the enactment of this Act and in order to reduce air pollution and fuel consumption, the Secretary of Energy, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Transportation, shall publish the standards under which the Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Transportation, will, for purposes of section 45N of the Internal Revenue Code of 1986 (as added by section 2 of this Act), certify the idling reduction devices which will reduce long-duration idling of vehicles at motor vehicle rest stops or other locations where such vehicles are temporarily parked or remain stationary in order to reduce air pollution and fuel consumption. 
 
